                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ISAAC BILAL PEARSON,                          :
     Plaintiff,                               :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-CV-0907
                                              :
GLENN GRANITZ, et al.,                        :
    Defendants.                               :

                                             ORDER

       AND NOW, this 2nd day of April, 2020, upon consideration of Isaac Bilal Pearson’s

Motion to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund Account Statement

(ECF No. 2), and pro se Complaint (ECF No. 3), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Isaac Bilal Pearson, #ML-2492, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Superintendent of SCI Somerset or other appropriate official to assess an initial filing

fee of 20% of the greater of (a) the average monthly deposits to Pearson’s inmate account; or (b)

the average monthly balance in Pearson’s inmate account for the six-month period immediately

preceding the filing of this case. The Superintendent or other appropriate official shall calculate,

collect, and forward the initial payment assessed pursuant to this Order to the Court with a

reference to the docket number for this case. In each succeeding month when the amount in

Pearson’s inmate trust fund account exceeds $10.00, the Superintendent or other appropriate

official shall forward payments to the Clerk of Court equaling 20% of the preceding month’s

income credited to Pearson’s inmate account until the fees are paid. Each payment shall refer to

the docket number for this case.



                                                  1
       3.     The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of SCI Somerset.

       4.     The Complaint is DEEMED filed.

       5.     Pearson’s Complaint is DISMISSED WITH PREJUDICE as legally frivolous,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) for the reasons stated in the Court’s Memorandum.

       6.     The Clerk of Court shall CLOSE this case.

                                           BY THE COURT:




                                           /s/ C. Darnell Jones, II______
                                           C. DARNELL JONES, II J.




                                               2
